           Case 4:19-cv-00655-BSM Document 23 Filed 07/20/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION


Janice Hargrove Warren                                                                   Plaintiff

      v.                         Case No. 4:19-cv-655-BSM

Charles McNulty, et. al                                                                  Defendants



                                 PLAINTIFF'S STATUS REPORT

Plaintiff, Janice Hargrove Warren, through her attorney, Sarah Howard Jenkins, states as follows

for her Status Report:


1.      Trial Date:       This matter is scheduled for a JURY TRIAL commencing at 9:30 a.m.

during the week of November 16, 2020, in Courtroom #2D, Richard Sheppard Arnold United

States Courthouse, 500 West Capitol, Little Rock, Arkansas 72201. Plaintiff anticipates six full

days for the trying of the issues in this case.

2.      Discovery:        This Court set June 24, 2020, as the end of discovery; that date elapsed 26

days ago. Plaintiff has a pending request for an extension of her discovery as part of her Second

Motion to Compel.

3.      Dispositive Motions: After a joint motion by the parties, the Court extended the deadline

for motions other than motions in limine to August 12, 2020.

4.      Settlement:       The parties have not scheduled a settlement conference. The possibility of

settlement is unlikely.

5.      Pending:          Plaintiff's Motion to Amend her Complaint (docket #16) and her Second

Motion to Compel (docket #18) are still pending before this Court.
         Case 4:19-cv-00655-BSM Document 23 Filed 07/20/20 Page 2 of 2



                                      Respectfully submitted this 20th day of July, 2020,
                                            Sarah Howard Jenkins
                                            Arkansas Bar #97046
                                            SARAH HOWARD JENKINS, PLLC
                                            P.O. Box 242694
                                            Little Rock, Arkansas 72223
                                            Phone: (501) 406-0905
                                            Email: sarah@shjenkinslaw.com
                                            Attorney for the Plaintiff

                                              Cody Kees
                                              Arkansas Bar #2012118
                                              BEQUETTE, BILLINGSLEY & KEES, P.A.
                                              425 West Capitol Avenue, Suite 3200
                                              Little Rock, AR 72201-3469
                                              Phone: (501) 374-1107
                                              Fax: (501) 374-5092
                                              Email: jbequette@bbpalaw.com
                                              Email: ckees@bbpalaw.com



                                 CERTIFICATE OF SERVICE

        I, Sarah Howard Jenkins, hereby certify that on this 20th day of July, I electronically filed
the foregoing with the Clerk of Court using the CM/ECF system, which sends notification of
such filing to any CM/ECF participants including:

Cody Kees
Jay Bequette
BEQUETTE, BILLINGSLEY & KEES, P.A.
425 West Capitol Avenue, Suite 3200
Little Rock, AR 72201-3469
Email: ckees@bbpalaw.com
Email: jbequette@bbpalaw.com
                                                      Sarah Howard Jenkins
                                                      Sarah Howard Jenkins
